— Order, Supreme Court, New York County (Kirschenbaum, J.), entered July 30,1981, denying defendant’s motion to dismiss the second cause of action as time barred, is unanimously reversed, on the law, and the motion granted, with costs. Plaintiff Chemical Bank alleges that it extended credit to Wahl Associates, Incorporated, in reliance upon certified 1972 and 1973 financial statements that were negligently prepared by defendant, a firm of certified public accountants. The Statute of Limitations for accounting malpractice is three years from the date of the commission of the alleged malpractice (Carr v Lipshie, 8 AD2d 330, affd 9 NY2d 983; CPLR 214, subd 6). Thus, plaintiff’s action is barred because it concededly did not commence its action until April, 1977, which was more than three years after it received and relied upon the certified statements to extend credit to Wahl. In view of our conclusion that the action is time barred, we need not reach the question of whether the plaintiff has a cause of action but we note in passing that the plaintiff does fall into the class of persons which would reasonably rely on financial statements prepared by defendant (White v Guarente, 43 NY2d 356). Concur — Kupferman, J. P., Sullivan, Ross, Asch and Alexander, JJ.